      Case 3:16-md-02741-VC Document 10810 Filed 06/01/20 Page 1 of 3



HOLLINGSWORTH LLP
Eric G. Lasker (pro hac vice)
Martin C. Calhoun (pro hac vice)
1350 I Street, N.W.
Washington, DC 20005
Telephone: (202) 898-5800
Facsimile: (202) 682-1639
Email:       elasker@hollingsworthllp.com
             mcalhoun@hollingsworthllp.com
Attorneys for Defendant
MONSANTO COMPANY
                            UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA

IN RE: ROUNDUP PRODUCTS
LIABILITY LITIGATION


This document relates to:
                                                  MDL No. 2741
Martina Bailey v. Monsanto Co., Case No.
3:20-cv-03158-VC                                  Case No. 3:16-md-02741-VC
Ronald Balzer v. Monsanto Co., Case No. 3:20-
cv-03165-VC
Truett Briggs v. Monsanto Co., Case No. 3:20-
cv-03174-VC
Eugene Fields v. Monsanto Co., Case No. 3:20-
cv-03466-VC
Kenneth Finck, et al. v. Monsanto Co., Case No.   MONSANTO COMPANY’S MONTHLY
3:20-cv-03289-VC                                  REPORT IN RESPONSE TO PTO
Alice Holloway v. Monsanto Co., Case No.          NO. 183 RE NON-COMPLIANT
3:20-cv-03172-VC                                  LAWSUITS DIRECTLY FILED IN THIS
Evan Mabray, et al. v Monsanto Co., Case No.      DISTRICT
3:20-cv-03272-VC
Barbara Maitland, et al. v. Monsanto Co., Case
No. 3:20-cv-03240-VC
Thomas Martin v. Monsanto Co., Case No.
3:20-cv-03285-VC
Gerald Miller v. Monsanto Co., Case No. 3:20-
cv-03286-VC
Phyllis Morgenstern v. Monsanto Co., Case No.
3:20-cv-03287-VC
Patrick Porter v. Monsanto Co., Case No. 3:20-
cv-03468-VC
Lawrence Smith v. Monsanto Co., Case No.
3:20-cv-03331-VC
Thomas Williams v. Monsanto Co., Case No.
3:20-cv-03337-VC
Patsy Woodard v. Monsanto Co., Case No.
3:20-cv-03338-VC
Richard Zanelli, et al. v. Monsanto Co., Case
No. 3:20-cv-03342-VC
        Case 3:16-md-02741-VC Document 10810 Filed 06/01/20 Page 2 of 3




        Pursuant to Pretrial Order No. 183, defendant Monsanto Company hereby submits this

report regarding sixteen lawsuits – all filed by the same law firm – that: (a) were directly filed in

this district last month (May 2020); and (b) apparently fail to comply with the personal

jurisdiction and/or venue requirements.

        In twelve of these cases, the complaints (paragraph 8) allege that the plaintiffs are

residents and citizens of states other than California: Bailey (Florida), Balzer (Oklahoma),

Briggs (Pennsylvania), Finck (South Dakota), Holloway (Ohio), Mabray (Oklahoma), Maitland

(Pennsylvania), Martin (Ohio), Miller (Vermont), Smith (New York), Williams (Idaho), and

Woodard (Tennessee). The complaints in these cases do not disclose where the plaintiffs (or the

decedents) purchased or were exposed to Roundup®-branded herbicides and do not allege any

other connections between those lawsuits and California – let alone this district.

        In three of the cases, the complaints (paragraph 8) allege that the plaintiffs are residents

and citizens of California but are not located within the Northern District of California:

Morgenstern (Los Angeles), Porter (Orange County), Zanelli (Orange County). The complaints

in these cases do not disclose where the plaintiffs (or the decedent in Zanelli) purchased or were

exposed to Roundup®-branded herbicides and do not allege any other connections between those

lawsuits and this district.

        In the last case (Fields), the complaint (paragraph 8) allege one connection between the
lawsuit and this district – namely, that the plaintiff is a resident and citizen of Contra Costa

County, California. However, this complaint does not how allege how long the plaintiff has

lived in this district; does not disclose where he purchased or was exposed to Roundup®-branded

herbicides; and does not allege any other connections between this lawsuit and this district.




                                                  2
     Case 3:16-md-02741-VC Document 10810 Filed 06/01/20 Page 3 of 3




DATED: June 1, 2020                 Respectfully submitted,


                                    /s/ Eric G. Lasker
                                    Eric G. Lasker (pro hac vice)
                                    (elasker@hollingsworthllp.com)
                                    Martin C. Calhoun (pro hac vice)
                                    (mcalhoun@hollingsworthllp.com)
                                    HOLLINGSWORTH LLP
                                    1350 I Street, N.W.
                                    Washington, DC 20005
                                    Telephone: (202) 898-5800
                                    Facsimile: (202) 682-1639

                                    Attorneys for Defendant
                                    MONSANTO COMPANY




                                    3
